

	

		II

		109th CONGRESS

		1st Session

		S. 709

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			Mr. DeWine (for himself,

			 Mr. Reed, Mr.

			 Burr, and Mr. Dodd)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  establish a grant program to provide supportive services in permanent

		  supportive housing for chronically homeless individuals, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Services for Ending Long-Term

			 Homelessness Act

				.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Nationally, there are

			 approximately 200,000 to 250,000 people who experience chronic homelessness,

			 including some families with children. Chronically homeless people often live

			 in shelters or on the streets for years at a time, experience repeated episodes

			 of homelessness without achieving housing stability, or cycle between

			 homelessness, jails, mental health facilities, and hospitals.

			

				(2)

				The President’s New Freedom

			 Commission on Mental Health recommended the development and implementation of a

			 comprehensive plan designed to facilitate access to 150,000 units of permanent

			 supportive housing for consumers and families who are chronically homeless. The

			 Commission found that affordable housing alone is insufficient for many people

			 with severe mental illness, and that flexible, mobile, individualized support

			 services are also necessary to support and sustain consumers in their

			 housing.

			

				(3)

				Congress and the President

			 have set a goal of ending chronic homelessness in 10 years.

			

				(4)

				Permanent supportive housing

			 is a proven and cost effective solution to chronic homelessness. A recent study

			 by the University of Pennsylvania found that each unit of supportive housing

			 for homeless people with mental illness in New York City resulted in public

			 savings of $16,281 per year in systems of care such as mental health, human

			 services, health care, veterans’ affairs, and corrections.

			

				(5)

				Current programs for funding

			 services in permanent supportive housing, other than those administered by the

			 Department of Housing and Urban Development, were not designed to be closely

			 coordinated with housing resources, nor were they designed to meet the multiple

			 needs of people who are chronically homeless.

			

			3.

			Duties of administrator of substance abuse and mental health

			 Services administration

			Section 501(d) of the

			 Public Health Service Act

			 (42 U.S.C.

			 290aa(d)) is amended—

			

				(1)

				in paragraph (17), by

			 striking and at the end;

			

				(2)

				in paragraph (18), by

			 striking the period and inserting ; and; and

			

				(3)

				by adding at the end the

			 following:

				

					

						(19)

						collaborate with Federal

				departments and programs that are part of the President’s Interagency Council

				on Homelessness, particularly the Department of Housing and Urban Development,

				the Department of Labor, and the Department of Veterans Affairs, and with other

				agencies within the Department of Health and Human Services, particularly the

				Health Resources and Services Administration, the Administration on Children

				and Families, and the Centers for Medicare and Medicaid Services, to design

				national strategies for providing services in supportive housing that will

				assist in ending chronic homelessness and to implement programs that address

				chronic homelessness.

					.

			

			4.

			Grants for Services for chronically homeless individuals in

			 supportive housing

			Title V of the

			 Public Health Service Act

			 (42 U.S.C.

			 290aa et seq.) is amended by adding at the end the

			 following:

			

				

					J

					Grants for Services to end chronic homelessness

					

						596.

						Grants for Services to end chronic homelessness

						

							(a)

							In general

							

								(1)

								Grants

								The Secretary shall make

				grants to entities described in paragraph (2) for the purpose of carrying out

				projects to provide the services described in subsection (d) to chronically

				homeless individuals in permanent supportive housing.

							

								(2)

								Eligible entities

								For purposes of paragraph

				(1), an entity described in this paragraph is—

								

									(A)

									a State or political

				subdivision of a State, an Indian tribe or tribal organization, or a public or

				nonprofit private entity, including a community-based provider of homelessness

				services, health care, housing, or other services important to individuals

				experiencing chronic homelessness; or

								

									(B)

									a consortium composed of

				entities described in subparagraph (A), which consortium includes a public or

				nonprofit private entity that serves as the lead applicant and has

				responsibility for coordinating the activities of the consortium.

								

							(b)

							Priorities

							In making grants under

				subsection (a), the Secretary shall give priority to applicants demonstrating

				that the applicants—

							

								(1)

								target funds to individuals

				or families who—

								

									(A)

									have been homeless for

				longer periods of time or have experienced more episodes of homelessness than

				are required to meet the definition of chronic homelessness under this

				section;

								

									(B)

									have high rates of

				utilization of emergency public systems of care; or

								

									(C)

									have a history of

				interactions with law enforcement and the criminal justice system;

								

								(2)

								have greater funding

				commitments from State or local government agencies responsible for overseeing

				mental health treatment, substance abuse treatment, medical care, and

				employment (including commitments to provide Federal funds in accordance with

				subsection (e)(2)(B)(ii));

							

								(3)

								will provide for an

				increase in the number of units of permanent supportive housing that would

				serve chronically homeless individuals in the community as a result of an award

				of a grant under subsection (a); and

							

								(4)

								have demonstrated

				experience providing services to address the mental health and substance abuse

				problems of chronically homeless individuals living in permanent supportive

				housing settings.

							

							(c)

							Geographic distribution

							The Secretary shall ensure

				that consideration is given to geographic distribution (such as urban and rural

				areas) in the awarding of grants under subsection (a).

						

							(d)

							Services

							The services referred to in

				subsection (a) are the following:

							

								(1)

								Services provided by the

				grantee or by qualified subcontractors that promote recovery and

				self-sufficiency and address barriers to housing stability, including but not

				limited to the following:

								

									(A)

									Mental health services,

				including treatment and recovery support services.

								

									(B)

									Substance abuse treatment

				and recovery support services, including counseling, treatment planning,

				recovery coaching, and relapse prevention.

								

									(C)

									Integrated, coordinated

				treatment and recovery support services for co-occurring disorders.

								

									(D)

									Health education, including

				referrals for medical and dental care.

								

									(E)

									Services designed to help

				individuals make progress toward self-sufficiency and recovery, including

				benefits advocacy, money management, life-skills training, self-help programs,

				and engagement and motivational interventions.

								

									(F)

									Parental skills and family

				support.

								

									(G)

									Case management.

								

									(H)

									Other supportive services

				that promote an end to chronic homelessness.

								

									(I)

									Coordination or partnership

				with other agencies, programs, or mainstream benefits to maximize the

				availability of services and resources to meet the needs of chronically

				homeless persons living in supportive housing using cost-effective approaches

				that avoid duplication.

								

									(J)

									Data collection and

				measuring performance outcomes as specified in subsection (k).

								

								(2)

								Services, as described in

				paragraph (1), that are delivered to individuals and families who are

				chronically homeless and who are scheduled to become residents of permanent

				supportive housing within 90 days pending the location or development of an

				appropriate unit of housing.

							

								(3)

								For individuals and

				families who are otherwise eligible, and who have voluntarily chosen to seek

				other housing opportunities after a period of tenancy in supportive housing,

				services, as described in paragraph (1), that are delivered, for a period of 90

				days after exiting permanent supportive housing or until the individuals have

				transitioned to comprehensive services adequate to meet their current needs,

				provided that the purpose of the services is to support the individuals in

				their choice to transition into housing that is responsive to their individual

				needs and preferences.

							

							(e)

							Matching funds

							

								(1)

								In general

								A condition for the receipt

				of a grant under subsection (a) is that, with respect to the cost of the

				project to be carried out by an applicant pursuant to such subsection, the

				applicant agree as follows:

								

									(A)

									In the case of the initial

				grant pursuant to subsection (j)(1)(A), the applicant will, in accordance with

				paragraphs (2) and (3), make available contributions toward such costs in an

				amount that is not less than $1 for each $3 of Federal funds provided in the

				grant.

								

									(B)

									In the case of a renewal

				grant pursuant to subsection (j)(1)(B), the applicant will, in accordance with

				paragraphs (2) and (3), make available contributions toward such costs in an

				amount that is not less than $1 for each $1 of Federal funds provided in the

				grant.

								

								(2)

								Source of contribution

								For purposes of paragraph

				(1), contributions made by an applicant are in accordance with this paragraph

				if made as follows:

								

									(A)

									The contribution is made

				from funds of the applicant or from donations from public or private

				entities.

								

									(B)

									Of the contribution—

									

										(i)

										not less than 80 percent is

				from non-Federal funds; and

									

										(ii)

										not more than 20 percent is

				from Federal funds provided under programs that—

										

											(I)

											are not expressly directed

				at services for homeless individuals, but whose purposes are broad enough to

				include the provision of a service or services described in subsection (d) as

				authorized expenditures under such program; and

										

											(II)

											do not prohibit Federal

				funds under the program from being used to provide a contribution that is

				required as a condition for obtaining Federal funds.

										

								(3)

								Determination of amount contributed

								Contributions required in

				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,

				equipment, or services. Amounts provided by the Federal Government, or services

				assisted or subsidized to any significant extent by the Federal Government, may

				not be included in determining the amount of non-Federal contributions required

				in paragraph (2)(B)(i).

							

							(f)

							Administrative expenses

							A condition for the receipt

				of a grant under subsection (a) is that the applicant involved agree that not

				more than 10 percent of the grant will be expended for administrative expenses

				with respect to the grant. Expenses for data collection and measuring

				performance outcomes as specified in subsection (k) shall not be considered as

				administrative expenses subject to the limitation in this subsection.

						

							(g)

							Certain uses of funds

							Notwithstanding other

				provisions of this section, a grantee under subsection (a) may expend not more

				than 20 percent of the grant to provide the services described in subsection

				(d) to homeless individuals who are not chronically homeless.

						

							(h)

							Application for grant

							A grant may be made under

				subsection (a) only if an application for the grant is submitted to the

				Secretary and the application is in such form, is made in such manner, and

				contains such agreements, assurances, and information as the Secretary

				determines to be necessary to carry out this section.

						

							(i)

							Certain requirements

							A condition for the receipt

				of a grant under subsection (a) is that the applicant involved demonstrate the

				following:

							

								(1)

								The applicant and all

				direct providers of services have the experience, infrastructure, and expertise

				needed to ensure the quality and effectiveness of services, which may be

				demonstrated by any of the following:

								

									(A)

									Compliance with all local,

				city, county, or State requirements for licensing, accreditation, or

				certification (if any) which are applicable to the proposed project.

								

									(B)

									A minimum of two years

				experience providing comparable services that do not require licensing,

				accreditation, or certification.

								

									(C)

									Certification as a Medicaid

				service provider, including health care for the homeless programs and community

				health centers.

								

									(D)

									An executed agreement with

				a relevant State or local government agency that will provide oversight over

				the mental health, substance abuse, or other services that will be delivered by

				the project.

								

								(2)

								There is a mechanism for

				determining whether residents are chronically homeless. Such a mechanism may

				rely on local data systems or records of shelter admission. If there are no

				sources of data regarding the duration or number of homeless episodes, or if

				such data are unreliable for the purposes of this subsection, an applicant must

				demonstrate that the project will implement appropriate procedures, taking into

				consideration the capacity of local homeless service providers to document

				episodes of homelessness and the challenges of engaging persons who have been

				chronically homeless, to verify that an individual or family meets the

				definition for being chronically homeless under this section.

							

								(3)

								The applicant participates

				in a local, regional, or statewide homeless management information

				system.

							

							(j)

							Duration of initial and renewal grants; additional provisions

				regarding renewal grants

							

								(1)

								In general

								Subject to paragraphs (2)

				and (3), the period during which payments are made to a grantee under

				subsection (a) shall be in accordance with the following:

								

									(A)

									In the case of the initial

				grant, the period of payments shall be not less than three years and not more

				than five years.

								

									(B)

									In the case of a subsequent

				grant (referred to in this subsection as a renewal grant), the

				period of payments shall be not more than five years.

								

								(2)

								Annual approval; availability of appropriations; number of

				grants

								The provision of payments

				under an initial or renewal grant is subject to annual approval by the

				Secretary of the payments and to the availability of appropriations for the

				fiscal year involved to make the payments. This subsection may not be construed

				as establishing a limitation on the number of grants under subsection (a) that

				may be made to an entity.

							

								(3)

								Additional provisions regarding renewal grants

								

									(A)

									Compliance with minimum standards

									A renewal grant may be made

				by the Secretary only if the Secretary determines that the applicant involved

				has, in the project carried out with the grant, maintained compliance with

				minimum standards for quality and successful outcomes for housing retention, as

				determined by the Secretary.

								

									(B)

									Amount

									The maximum amount of a

				renewal grant under this subsection shall not exceed an amount equal to—

									

										(i)

										75 percent of the amount of

				Federal funds provided in the final year of the initial grant period; or

									

										(ii)

										50 percent of the total

				costs of sustaining the program funded under the grant at the level provided

				for in the year preceding the year for which the renewal grant is being

				awarded;

									as determined by the Secretary.

							(k)

							Strategic performance outcomes and reports

							

								(1)

								In general

								The Secretary shall, as a

				condition of the receipt of grants under subsection (a), require grantees to

				provide data regarding the performance outcomes of the projects carried out

				under the grants. Consistent with the requirements and procedures established

				by the Secretary, each grantee shall measure and report specific performance

				outcomes related to the long-term goals of increasing stability within the

				community for people who have been chronically homeless, and decreasing the

				recurrence of periods of homelessness.

							

								(2)

								Performance outcomes

								The performance outcomes

				described under paragraph (1) shall include, with respect to individuals who

				have been chronically homeless—

								

									(A)

									improvements in housing

				stability;

								

									(B)

									improvements in employment

				and education;

								

									(C)

									reductions in problems

				related to substance abuse;

								

									(D)

									reductions in problems

				related to mental health disorders; and

								

									(E)

									other areas as the

				Secretary determines appropriate.

								

								(3)

								Coordination and consistency with other homeless assistance

				programs

								

									(A)

									Procedures

									In establishing strategic

				performance outcomes and reporting requirements under paragraph (1), the

				Secretary shall develop and implement procedures that minimize the costs and

				burdens to grantees and program participants, and that are practical,

				streamlined, and designed for consistency with the requirements of the homeless

				assistance programs administered by the Secretary of Housing and Urban

				Development.

								

									(B)

									Applicant coordination

									Applicants under this

				section shall coordinate with community stakeholders, including participants in

				the local homeless management information system, concerning the development of

				systems to measure performance outcomes and with the Secretary for assistance

				with data collection and measurements activities.

								

								(4)

								Report

								A grantee shall submit an

				annual report to the Secretary that—

								

									(A)

									identifies the grantee’s

				progress towards achieving its strategic performance outcomes; and

								

									(B)

									describes other activities

				conducted by the grantee to increase the participation, housing stability, and

				other improvements in outcomes for individuals who have been chronically

				homeless.

								

							(l)

							Training and technical assistance

							The Secretary, directly or

				through awards of grants or contracts to public or nonprofit private entities,

				shall provide training and technical assistance regarding the planning,

				development, and provision of services in projects under subsection (a).

						

							(m)

							Biennial reports to Congress

							Not later than two years

				after the date of the enactment of the Services for Ending Long-Term

				Homelessness Act, and biennially thereafter, the Secretary shall submit to the

				Congress a report on projects under subsection (a) that includes a summary of

				information received by the Secretary under subsection (k), and that describes

				the impact of the program under subsection (a) as part of a comprehensive

				strategy for ending long term homelessness and improving outcomes for

				individuals with mental illness and substance abuse problems.

						

							(n)

							Definitions

							For purposes of this

				section:

							

								(1)

								The term chronically

				homeless means an individual or family who—

								

									(A)

									is currently

				homeless;

								

									(B)

									has been homeless

				continuously for at least one year or has been homeless on at least four

				separate occasions in the last three years; and

								

									(C)

									has an adult head of

				household with a disabling condition, defined as a diagnosable substance use

				disorder, serious mental illness, developmental disability, or chronic physical

				illness or disability, including the co-occurrence of two or more of these

				conditions.

								

								(2)

								The term disabling

				condition means a condition that limits an individual’s ability to work

				or perform one or more activities of daily living.

							

								(3)

								The term

				homeless means sleeping in a place not meant for human habitation

				or in an emergency homeless shelter.

							

								(4)

								(A)

									The term permanent

				supportive housing means permanent, affordable housing with flexible

				support services that are available and designed to help the tenants stay

				housed and build the necessary skills to live as independently as possible.

				Such term does not include housing that is time-limited. Supportive housing

				offers residents assistance in reaching their full potential, which may include

				opportunities to secure other housing that meets their needs and preferences,

				based on individual choice instead of the requirements of time-limited

				transitional programs. Under this section, permanent affordable housing

				includes but is not limited to permanent housing funded or assisted through

				title IV of the McKinney-Vento Homeless Assistance Act and section (8) of the

				United States Housing Act of

				1937.

								

									(B)

									For purposes of

				subparagraph (A), the term affordable means within the financial

				means of individuals who are extremely low income, as defined by the Secretary

				of Housing and Urban Development.

								

							(o)

							Funding

							

								(1)

								Authorization of appropriations

								For the purpose of carrying

				out this section, there are authorized to be appropriated such sums as may be

				necessary for each of the fiscal years 2006 through 2010.

							

								(2)

								Allocation for training and technical assistance

								Of the amount appropriated

				under paragraph (1) for a fiscal year, the Secretary may reserve not more than

				3 percent for carrying out subsection (l).

							.

		

